Citation Nr: 1613502	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-01 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for neurogenic syncope with pacemaker.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to August 1994.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The RO granted service connection for neurogenic syncope with pacemaker in a January 2010 rating decision and assigned a temporary 100 percent evaluation effective from September 18, 2009, to November 30, 2009, and a 10 percent evaluation thereafter, based on implantation of the pacemaker in September 2009 and pending a new VA examination.  See 38 C.F.R. § 4.104, Diagnostic Codes 7018 and 7011 (2015).  In the May 2010 rating decision, the RO continued the 10 percent evaluation based on a review examination; the Veteran expressed disagreement with this determination.

In an April 2014 rating decision, the RO granted service connection for a surgical scar associated with the pacemaker implant.  In a December 2015 rating decision, the RO denied service connection for paroxysmal supraventricular tachycardia.  The Veteran has not challenged any aspect of those decisions.  Based on the foregoing, the issue in appellate status is as stated above.

A videoconference hearing was held before the undersigned Veterans Law Judge in February 2016.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal, with the exception of additional VA treatment records reviewed by the RO for the Veteran's other claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, it appears that there may be outstanding, relevant VA treatment records, as detailed in the directives below.

In addition, the Veteran was provided VA heart examinations in December 2009 and May 2010.  He was most recently provided a VA examination in October 2015 for the separately claimed heart disorder.  The October 2015 VA examiner indicated that the Veteran did not have an exercise stress test or an interview-based METs (metabolic equivalent) test, but did not provide an explanation as to why an exercise stress test was not performed when prompted.  In addition, the examiner indicated that the Veteran's METs level limitation was due solely to the heart conditions in the diagnosis section; however, that section of the report included diagnoses of the service-connected neurogenic syncope and the nonservice-connected supraventricular arrhythmia.  Thus, it is unclear as to what extent the limitation is due to the service-connected heart disability alone.

During the February 2016 Board hearing, the Veteran and his representative noted that no exercise stress test had been performed at the most recent VA examination.  The Veteran also explained that he was unable to perform the types of activities described by the VA examiner in the interview-based METs test.  See Bd. Hrg. Tr. at 5-6.

Based on the foregoing, it appears that the recent examination report does not fully address the rating criteria necessary for evaluating this disability, and a new examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected heart disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his heart.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records.  The request for records should include a search for the full pacemaker reports noted to be in Vista Imaging in the September 12, 2013, and March 26, 2015, VA treatment record entries, as well as any treatment records dated since 2014.  See February 2016 Bd. Hrg. at 9 (Veteran reported VA appointments every three months).

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected neurogenic syncope with pacemaker.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including an exercise stress test.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected heart disability under the rating criteria.  In particular, the examiner should address the following:

(1) the number of workload METs resulting in dyspnea, fatigue, angina, dizziness, or syncope;

(2)  whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year;

(3) whether the Veteran has left ventricular dysfunction, and if so, the percent of ejection fraction; and

(4) whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.

If the examiner determines that contemporaneous exercise stress testing is not necessary, he or she should provide an explanation.

If the examiner is unable to distinguish between the symptoms associated with the service-connected neurogenic syncope with pacemaker and any symptoms associated with a nonservice-connected disorder (including any other nonservice-connected heart disorder), he or she must state so in the report.  See, e.g., October 2015 VA examination report and clarifying opinion (additional diagnosis of supraventricular arrhythmia).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ, including all evidence received since the February 2013 supplemental statement of the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

